*254Opinion by
J ohnson, J.
At the trial it was' stipulated that the merchandise is similar in all material respects to that the subject of United States v. E. W. J. Hearty, Inc. (31 C. C. P. A. 106, C. A. D. 257) and that the weight of the meat alone of the merchandise in question is as follows: Case Nos. 18/32, 1 pound, 8 ounces; and case Nos. 33/41, 42/51, and 52/61, 12 ounces each, respectively. In accordance with stipulation and following the decision cited it was held that the items of merchandise enumerated in the stipulation are properly dutiable upon the weight of the meat alone, exclusive of the extraneous material found in the tin. The protest was sustained to this extent.